Title: To James Madison from the Inhabitants of Barre, Massachusetts, 23 July 1812 (Abstract)
From: Barre, Massachusetts Inhabitants
To: Madison, James


23 July 1812. “The Inhabitants of the Town of Barre in the County of Worcester & State of Massachusetts, beg leave to represent.
“That in a government like ours, which is instituted, & established, for the protection, safety, prosperity & happiness of the People, they have a Right at all times to assemble in a peacable Maner, to consult upon the Common good, & to express their Sentiments & Opinions respecting the proceedings & acts, of the Constituted Authorities.
“And when Measures are adopted & pursued, which in their opinions have a direct tendency to destroy the peace, & harmony of Society, sap the foundation of our free government, and eradicate every vestage of Liberty; and to introduce poverty & distress, anarchy and tyrany: duty to themselves, to their Families, to their Country & their God, imperiously demands, that they Should, by the exercise of all Constitutional Means, endeavor to avert the Evils which hover over their heads, and rescue their devoted Country from inevitable Ruin.
“As we have not been indifferent Spectators of the Scenes that have been passing before us for a succession of years, we believe the present portentous Crisis of our public affairs, demands, that we Should, without fear, express our opinions of the Measures which have been pursued by the general Government.
“And it is with Sentiments & feelings prompted by a love of Country, and of national Liberty, and with due deferen[c]e to the authority of the general Government with deep Regret we have noticed, that the late negociations entered into by the government of the United States, with an avowed intention on their part, to effect a settlement of the existing differences with the Beligerent Nations, & to obtain a due respect for our Neutral Rights, and a Repeal of their pernicious Edicts, have entirely failed of Success, and we are now pr[e]cipitately plunged into a war with Great Brittian; an event awful & unexpected, which is menacing to our Liberties, hostile to our Interest & revolting to our feelings. The Clangor of Arms is now heard in our streets, & our Brothers & our Sons are now Summoned to the field. And to what extent the Cries & tears of Widows & Orphans, Parents & Brothers, will be carried God only knows.
“In a struggle for Conquest on the one hand, & for existance on the other, it was not to be expected that America would be entirely exempt from encroachments on her Neutral Rights, by the Contending Powers, and it is too true that by endeavouring to annoy each other, they have greatly effected the Interest of the United States; the one in the exercise of a Right which She Claims of taking her seamen and by her Orders in Couscil [sic], the other by her pernicious Decrees, notwithstanding their pretended repeal.
“We will not undertake to determine, by what Motives a Small Majority of Congress were actuated in voting for a Declaration of War, and the President in recommending and Sanctioning Such a Measure—Nor will we deny that if it were expedient for the United States to go to war for honor, they have ample Causes against both the beligerents, and that those causes have long existed, yet we believe, that at this important Crisis, when the whole World Seems to be in Confusion, that a war with either of the Beligerents, is unwise & impolitic, and more especially a War with Great Brittian; as it will eventually annihilate the little Remainder of our Commerce which has escaped the pernicious & palsying effects of our own restrictive System; by a wide and wasteful Sweep of all our floating property; but what we have most reason to fear, is, that it will inevitably lead to an alliance with the Tyrant of Europe, who, under the pretence of giving liberty to the Republics of the old world, has wrested, from them every Vestage of freedom and annexed them to the great nation & their Names are blotted out from among the Nations of the Earth. Happy indeed will it be for America if she take warning, and escape the deathly grasp of his iron hand.
“And to us it is matter of surprise, that our government should, at this time, Select England as the only object of our resentment, when, it is acertained by ‘proof as Strong as holy writ,’ that the United States, have greater Cause of War against France, than against her—and this Surprise is increased when we consider that the Brittish government, has repeatedly declared that; whenever the French De[c]rees shall be repealed by any authentic document duely promulgated, their orders in Council would be revoked (which orders are considered as a principal Cause of war). Yet no such document, it is presumed ever existed, as had that been the Case it would have been Communicated. Besides it is proved, not only by the Capture & Condemnation of our Vessels & Cargoes; but by the repeated declarations of the French Government, & even so late as the tenth of March last, that those decrees are considered to be in force, & the Supreme law of the Land.
“Further, as to our impressed seamen, the Brittish Government, through their Minister Mr Foster, has lately disclaimed all Right to take native Americans, and offered to deliver up every Individual in the Brittish service, upon proof that they were such. Indeed Brittan never has Claimed a Right to take native Americans.
“Without being more particular, we are constrained to believe, that, in order to obtain a repeal of the French Decrees, altho. prior in date & more pernicious in their Consequences, than the Brittish orders; We must, not only relinquish all trade with Great Brittian & her dependencies, but we must resist with force & arms the Right of Search and even a vissit from a Brittish Vessel. To have enjoyed the Boon & secure the love & Friendship of the great & good Napoleon we must resort to open Hostilities.
“We believe that it is for the Interest of the United States, to Cultivate peace with all Nations, & avoid entangling alliances with any; and that if our government had relinquished, or rather never introduced, their restrictive System, authorised our Merchants to arm for defence, fostered and increased our Navy, husbanded our resourses, and entered into the Negociations, with a Spirit & disposition for accomodation our differences with Great Brittian would long since have been amicably adjusted, and our Citizens would now enjoy peace in their Borders & prosperity in their Habitations.
“We therefore request you to endeavour by all fair & honorable means, to bring the present War to a Speedy & honorable termination.
“At a Legal Meeting of Said Inhabitants holden on thursday July 23, 1812. Voted by a large Majority that the foregoing address be signed by the Moderator and Town Clerk and Communicated to the President of the United States.”
